Order entered March 23, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-00477-CR

                KEITHION DYWANE DERRICK, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F15-25060-P

                                   ORDER

      We REINSTATE this appeal.

      We abated for the appointment of counsel. On March 19, 2020, we received

notification from Michael Casillas that he had been appointed counsel in this

appeal. We DIRECT the Clerk to list Michael Casillas as appointed counsel for

appellant. All future correspondence shall be sent to Mr. Casillas at 8111 LBJ

Freeway, Suite 1502, Dallas, Texas 75251.

      Appellant’s brief is DUE by May 11, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Michael Casillas; and to

the Dallas County District Attorney’s Office.




                                            /s/   LANA MYERS
                                                  JUSTICE